DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner believes that the title of the invention is imprecise.  A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01.  However, the title of the invention should be limited to 500 characters.  Examiner suggests including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Claim Objections
The following claims are objected to because of the following informalities:
Claims 1 and 17 both appear to contain a bold character by mistake.  Specifically, the phrase “a plurality of a second data input processors” should not have a bold “s” at the end.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 “a data processing array unit configured to include” in claims 1 and 17; “a plurality of first data input processors configured to transfer” in claims 1 and 17; “a plurality of second data input processors configured to transfer” in claims 1 and 17; “buffers configured to buffer” in claim 11; “each operator is configured to compute” in claims 14 and 19; “a storage unit configured to accumulate and store” in claim 16; “an input interface unit configured to transfer” in claim 16; and “an output interface unit configured to transfer” in claim 16.  Dependent claims on these claims may also contain recitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a data processing array unit configured to include” in claims 1 and 17; “a plurality of first data input processors configured to transfer” in claims 1 and 17; “a plurality of second data input processors configured to transfer” in claims 1 and 17; “buffers configured to buffer” in claim 11; “each operator is configured to compute” in claims 14 and 19; “a storage unit configured to accumulate and store” in claim 16; “an input interface unit configured to transfer” in claim 16; and “an output interface unit configured to transfer” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Nothing in the specification indicates structure for units, data input processors, or operators.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Shi et al. (hereinafter SHI), U.S. Patent Application Publication 2015/0310311.
Regarding Claim 17, SHI discloses a computing device for performing computation on a neural network, comprising: 
a data processing array unit configured to include a plurality of operators, wherein each operator is disposed at positions corresponding to a row and a column of the data processing array unit and is configured to compute first input data input from a row direction and second input data input from a column direction [“multiple data array processing system” ¶53; Fig. 1]; 

a plurality of second data input processors configured to transfer the second input data for the layer of the neural network to the operators [“The row-parallel row processor (RP) array” ¶53; Fig. 1; Note: e.g. bottom 4 RP’s], 
wherein the operator is further configured to transfer the first input data to a neighboring operator on the same row and to transfer the second input data to a neighboring operator on the same column [“multiple data array processing system” ¶53; Fig. 1; Note: arrows between PE’s denote transfer of data], and 
an operator last disposed at a first row of the data processing array unit is configured to transfer the first input data to an operator last disposed at a second row [“multiple data array processing system” ¶53; Fig. 1; Note: arrows between PE’s denote transfer of data, and end PE’s can transfer up or down].

Regarding Claim 18, SHI discloses the computing device of claim 17.  Shi further discloses wherein an operator which is last disposed at an even-numbered row of the data processing array unit is configured to receive the first input data from an operator which is last disposed at a previous odd-numbered row, according to an input instruction [“multiple data array processing system” ¶53; Fig. 1; Note: arrows between PE’s denote transfer of data, and end PE’s can transfer up or down].

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHI in view of Cruz-Albrecht (hereinafter CRUZ), U.S. Patent Application Publication 2016/0364643.
Regarding Claim 1, SHI discloses a computing device for performing computation on a neural network, 
a data processing array unit configured to include a plurality of operators, wherein each operator is disposed at positions corresponding to a row and a column of the data processing array unit [“multiple data array processing system” ¶53; Fig. 1]; 
a plurality of first data input processors configured to transfer first input data for a layer of the neural network to the operators along a row of the data processing array [“The row-parallel row processor (RP) array” ¶53; Fig. 1]; and 

wherein one or more chaining paths are optionally formed to transfer the first input data from an operator of a first row of the data processing array unit to an operator of a second row [Note: This limitation is optional and therefore not given patentable weight].
However, SHI fails to explicitly disclose along a column of the data processing array unit.
CRUZ discloses along a column of the data processing array unit [Fig. 1A; Note: This figure discloses both row and column input and output data transference].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI and CRUZ before him before the effective filing date of the claimed invention, to modify the reconfigurable neural network using input processors of SHI to incorporate the input from multiple directions of CRUZ.
Given the advantage of allowing maximum flexibility when reconfiguring the neural network which permits more uses of the network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, SHI and CRUZ disclose the computing device of claim 1.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.



Regarding Claim 6, SHI and CRUZ disclose the computing device of claim 1.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.

Regarding Claim 7, SHI and CRUZ disclose the computing device of claim 1.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.

Regarding Claim 8, SHI and CRUZ disclose the computing device of claim 7.  SHI further discloses wherein an operator last disposed at a row is an operator disposed farthest from the first data input processor [Fig. 1].

Regarding Claim 9, SHI and CRUZ disclose the computing device of claim 7.  SHI further discloses wherein an operator which is first disposed at an even-numbered row of the data processing array unit is configured to transfer the first input data input from a neighboring operator of the even-numbered row to an operator which is first disposed at a next odd-numbered row of the data processing array unit when a plurality of chaining paths are formed [Fig. 1; Note: arrows between PE’s denote transfer of data, and end PE’s can transfer up or down].

Regarding Claim 10, SHI and CRUZ disclose the computing device of claim 9.  SHI further discloses wherein: an operator first disposed at a row is an operator which is disposed closest to the first data input processor [Fig. 1].

Regarding Claim 13, SHI and CRUZ disclose the computing device of claim 1.  SHI further discloses wherein the data processing array unit has a systolic array structure [“processing element (PE) array” ¶10; Fig. 1].

Regarding Claim 14, SHI and CRUZ disclose the computing device of claim 1.  SHI further discloses wherein each operator is configured to compute the first input data and the second input data, and to accumulate and store the results of the computation [“multiple data array processing system” ¶53; Fig. 1].
CRUZ also discloses wherein each operator is configured to compute the first input data and the second input data, and to accumulate and store the results of the computation [“processing node 12 has a processing core 20 with a neuron 22, which may be an integrate and fire neuron, a synapse 24, an STDP (spike timing dependent plasticity) element 26, memory 28 to store synaptic weights, and memory 30 to store interconnect routing connectivity ” ¶33].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI and CRUZ before him before the effective filing date of the claimed invention, to modify the combination to incorporate processing nodes in the array made of neurons of CRUZ.


Regarding Claim 15, SHI and CRUZ disclose the computing device of claim 14.  SHI further discloses wherein the operator is configured to transfer the first input data to a neighboring operator disposed at the same row or to transfer the second input data to a neighboring operator disposed at the same column [“data array processing system” ¶53; Fig. 1].

Regarding Claim 16, SHI and CRUZ disclose the computing device of claim 14.
However, SHI fails to explicitly disclose wherein the operator comprises: a computation circuit configured to compute the first input data and the second input data; a storage unit configured to accumulate and store the computation results of the computation circuit; an input interface unit configured to transfer the first input data and the second input data to the computation circuit; and an output interface unit configured to transfer the first input data from the computation circuit and the second input data to another operator.
CRUZ discloses wherein the operator comprises: a computation circuit configured to compute the first input data and the second input data; a storage unit configured to accumulate and store the computation results of the computation circuit; an input interface unit configured to transfer the first input data and the second input data to the computation circuit; and an output interface unit configured to transfer the first input data from the computation circuit and the second input data to another 
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI and CRUZ before him before the effective filing date of the claimed invention, to modify the combination to incorporate processing nodes in the array made of neurons of CRUZ.
Given the advantage of an array of neurons for fast processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHI and CRUZ, in view of COK, U.S. Patent 4,942,517.
Regarding Claim 4, SHI and CRUZ disclose the computing device of claim 3.
However, SHI fails to explicitly disclose wherein a first data input processor corresponding to the first row of the data processing array unit among the plurality of first data input processors operates only while the remaining first data input processors do not operate.
COK discloses wherein a first data input processor corresponding to the first row of the data processing array unit among the plurality of first data input processors operates only while the remaining first data input processors do not operate [“node controller” col. 3, line 27; “depend on the particular application” col. 3, line 10; Fig. 1, 2].

Given the advantage of various setups for various particular applications which benefits in the reconfiguration and use of the system, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, SHI, CRUZ, and COK disclose the computing device of claim 4.  The additional limitations of this claim are dependent on an optional limitation and are therefore not given patentable weight.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHI and CRUZ, in view of Sato et al. (hereinafter SATO), U.S. Patent 5,524,175.
Regarding Claim 11, SHI and CRUZ disclose the computing device of claim 1.
However, SHI fails to explicitly disclose wherein the data processing array unit further comprises buffers configured to buffer the second input data and provide it to an operator of a corresponding cell, wherein the buffers are disposed at each cell which corresponds to a row and a column of the data processing array unit.
SATO discloses wherein the data processing array unit further comprises buffers configured to buffer the second input data and provide it to an operator of a corresponding cell, wherein the buffers are disposed at each cell which corresponds to 
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI, CRUZ, and SATO before him before the effective filing date of the claimed invention, to modify the combination to incorporate the input buffering of SATO.
Given the advantage of buffering data for faster processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 12, SHI, CRUZ, and SATO disclose the computing device of claim 11.
However, SHI fails to explicitly disclose wherein the number of the operators is equal to the number of the buffers.
SATO discloses wherein the number of the operators is equal to the number of the buffers[“an input buffer” col. 6, lines 50-51; “INPUT BUFFER” Fig. 2].
It would have been obvious to one having ordinary skill in the art, having the teachings of SHI, CRUZ, and SATO before him before the effective filing date of the claimed invention, to modify the combination to incorporate the input buffering of SATO.
Given the advantage of buffering data for faster processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the 

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123